  Case 2:21-cv-01705-GMN-NJK Document 1-1 Filed 09/15/21 Page 1 of 13


                        EXHIBIT 1
Summons and Complaint




                        EXHIBIT 1
    Case 2:21-cv-01705-GMN-NJKElectronically
                                Document       1-1 Filed 09/15/21 Page 2 of 13
                                             Issued
                                               8/16/2021 1:19 PM




     1 Law Office of Mary F. Chapman, Ltd.
       Mary F. Chapman, Esq.
     2 Nevada Bar No. 6591
       8440 W. Lake Mead Blvd., Suite 203
     3 Las Vegas, Nevada 89128
       Ph: (702)202-4223
     4 Fax: (702)202-2003
       maryf.chapman@juno.com
     5 Attorney for Plaintiff
                                          DISTRICT COURT
     6                               CLARK COUNTY, NEVADA
     7 CATHERINE A. CIERI,                                 )       CASE NO: A-21-839541-C
                                                           )           Case No.
     8                            Plaintiff,
                                                           ~           Dept Department 26
     9 vs.                                                 )
                                                           )               '
Q
F
    10 FLAMINC~() T.AS VEGAS OPERATTNG                     )
a      COMPANY LLC a evada Limited                         )
    11 iability Company,                                   )
                                                           )
    12               Defendant.                            )
    13                             SUMMONS - CIVIL
            NOTICE! YOU HAVE BEEN SUED. THE COURT MAY DECIDE AGAINST YOU
    14      WITIIOUT YOUR BEING HEARD UNLESS YOU RESPOND WITHIN 20 DAYS.
                           READ THE INFORMATION BELOW.
    15
         TO:     FLAMINGO LAS VEGAS OPERATING COMPANY, LLC: A eivil Complaint has
    16
         been filed by the Plaintiff against you for the relief set forth in the Complaint.
    17
                         1.       If you intend to defend this lawsuit, within 20 days after this Summons is
    18
                                  served on you, exclusive of the day of service, you must do the following:
    19
                         (a)      File with the Clerk of this Court, whose address is shown below, a formal
    20
                                  written response to the Complaint in accordance with the rules of the
    21
                                  Court, with the appropriate filing fee.
    22
                         (b)      Serve a copy of your response upon the attorney whose name and address
    23
                                  is shown below.
    24
                2.       Unless you respond, your default will be entered upon application of the
    25
                         Plaintiff(s) and failure to so respond will result in a judgment of default against
    26
                         you for the relief demanded in the Complaint, which could result in the taking of
    27
                         money or property or other relief requested in the Complaint.
    28
                3.       If you intend to seek the advice of an attorney in this matter, you should do so

                                                                                     Exhibit 1 Page 1
                                          Case Number: A-21-839541-C
Case 2:21-cv-01705-GMN-NJK Document 1-1 Filed 09/15/21 Page 3 of 13




 1                 promptly so that your response may be filed on time.
 2         4.      The State of Nevada, its political subdivisions, agencies, officers, employees,
 3                 board members, commission members and legislators each have 45 days after
 4                 service of this Summons within which to file an Answer or other responsive
 5                 pleading to the Complaint.
 6

 7 Submitted by:

 8 LAW OFFICES OF MARY F. CHAPMAN                        STEVEN D. GRIERSON
 9                                                       CLERK OF COUR:T .
10

11 By: /S/ Mary F. Chapman, Esg.                                                           8/16/2021
121    Mary F. Chapman, Esq.
                                                         Roby     od-riguez"
13 Attorney for Plaintiff                                By: D uty e leik:- ;..
14 8440 West Lake Mead Blvd., Suite 203                  Regional Justice Center
15 Las Vegas, Nevada 89128                               200 Lewis Avenue
16                                                       Las Vegas, Nevada 89155
17

18

19
20
21
22

23

24

25
26
27

28
                                                 — 2 —

                                                                               Exhibit 1 Page 2
Case 2:21-cv-01705-GMN-NJK Document 1-1 Filed 09/15/21 Page 4 of 13




 1                                     AFFIDAVIT OF SERVICE
 2

 3 STATE OF NEVADA                 )
 4                                 ) ss:

 5 COUNTY OF CLARK                )
 6                                                      , being hrst duly sworn, says: That at all times
 7 herein, affiant was and is over 18 years of age, not a party to nor interested in the proceeding in

 8 which this affidavit is made. This affiant received                     copy(ies) of the Summons,
 9 Complaint and Initial Appearance Fee,                         on the         day of                         ,
10 2019, and served the same on the           day of                                , 2019, by:
11 (Affiant must complete the appropriate paragraph)
12 1.      Delivering and leaving a copy with the Defendant                                           at (state
13         address)
14 2.      Serving the Defendant                                          by personally delivering and
15         leaving a copy with                                                     , a person of suitable age
16         and discretion residing at the Defendant's usual place of abode located at (state address)
17

18                 [Use paragraph 3 for service upon agent, completing (a) or (b)]

19 3.      Serving the Defendant                                      by personally delivering and leaving
20         a copy at (state address)

21
22         (a)     With                                     as                                    , an agent
23                 lawfully designated by statute to accept service of process;
24         (b)     With                                    , pursuant to NRS 14.020 as a person of
25                 suitable age and discretion at the above address, which address is the address is

26                 the address of the resident agent shown on the current certificate of designation
27                 filed with the Secretary of State.
28
                                                  - 3 -

                                                                                   Exhibit 1 Page 3
J   I   1   Case 2:21-cv-01705-GMN-NJK Document 1-1 Filed 09/15/21 Page 5 of 13




             1 4.      Personally depositing a copy in a mail box of the United States Post Office, enclosed in a
             2         sealed envelope, postage prepaid (Check appropriate method):
             3                        ❑ Ordinary mail
                                      ❑ Certified mail, return receipt requested
             4                        ❑ Registered mail, return receipt requested
             5         addressed to the Defendant                                   at Defendant's last known
             6         address which is(state address)
             7

             8         1 declare under penalty of perjury under the law of the State of Nevada that the foregoing

             9 is true and correct.
            10         EXECUTED this            day of                          7 2019.
            11
            12
                                                             Signature of Person Making Service
            13

            14

            15

            16
            17

            18

            19
            20
            21

            22

            23

            24

            25

            26

            27
            28
                                                            - 4 -

                                                                                          Exhibit 1 Page 4
                      Case 2:21-cv-01705-GMN-NJK Document 1-1 Filed 09/15/21 Page 6 of 13
                                                                                       Electronically Filed
                                                                                       8/16/2021 1:19 PM
                                                                                       Steven D. Grierson
                                                                                       CLERV OF THE CO
                       1  OMP                                                                          ,r
                          aw Office of Mary F. Chapman, Ltd.
                       2 Aary F. Chapman, Esq.
                          evada Bar No. 6591
                       33440 W. Lake Mead Blvd.
                          uite 203                                                  CASE NO: A-21-839541-i
                       4 Las Vegas, Nevada 89128                                             Department 2
                         (702)202-4223
                       5 (702)202-2003
                          aryf.chapman@juno.com
                       6~ ttorney for Plaintiff
                       7                               DISTRICT COURT
                                                    CLARK COUNTY, NEVADA
                       8
                           ATHERINE A. CIERI,                   )
                       9                                        )        Case No.
                                         Plaintiff,             )
~
i
                      10                                        )        Dept.
~                          .S .                                  )

z                     11                                )
¢                         LAMINGO LAS VEGAS OPERATING )
~
F.                    12 COMPANY, LLC, a Nevada Limited)
  ~ 00                    iability Company,             )    JURY TRIAL DEMANDED
V         C,N o       13                                )
    8
          ~ 't 0                        Defendant.      )
                 N
                      14
                                                      COMPLAINT
        V7 r ~   1~   15
                              Plaintiff, Catherine A. Cieri (hereafter "Plaintiff" or
Vo ~a,w
   ~                  16
w 00
0
          w              "Cieri"), by and through her attorney, the Law Office of Mary F.
                      17
3                         hapman, Ltd., hereby alleges and complains as follows:
d
a                     18
w
                                                 VENUE AND JURISDICTION
H                     19
                              1.   This action is being brought pursuant to the common law
                      20
                          f the State of Nevada as defined by the Nevada Supreme Court in
                      21
                          ansen v. Harrahs, 100 Nev. 60 (1984), tortuous discharge for
                      22
                         filing a workers compensation claim.
                      23
                              2.   Additionally, Ms. Cieri alleges a violation of the
                      24
                           ericans With Disabilities Act of 1990 (hereafter "ADA"), as
                      25
                          mended, 42 U.S. C. §12111, et seq., and Nevada Revised Statutes
                      26
                          613.330.
                      27
                              3.   The conduct and employment issues alleged herein
                      28
                          ccurred in County of Clark, Nevada.


                                                                                        Exhibit 1 Page 5
                                                Case Number: A-21-839541-C
                   Case 2:21-cv-01705-GMN-NJK Document 1-1 Filed 09/15/21 Page 7 of 13




                    1        4.    Ms. Cieri is seeking damages in excess of ten thousand
                    2 dollars ($10, 000. 00) . .
                    3        5.    Accordingly, venue and jurisdiction are properly
                    4 established with this Court.

                    5                              GENERAL ALLEGATIONS
                    6        6.    At all relevant times, Ms. Cieri was employed by
                    7 Defendant in Clark County, Nevada and was during all relevant

                    8 times a resident of Clark County, NV.

                    9        7.    Ms. Cieri was employed by Defendant Flamingo Las Vegas
q                  10 Operating Company, LLC (hereafter "Defendant" or "Flamingo")
-
F
a
2                  11 as a Human Resources Coordinator.
d
~                  12        8.    Ms. Cieri is a disabled person as defined by the ADA
       N
vM ; N o           13 because she suffers from a disability (bulging discs) that
w ~C   ca~ N
       ~o 0        14 substantially limits her neck mobility and interferes with other
                   15 normal life activities.
       ~   •   X
u~ ~a
   r
      w            16        9.    Ms. Cieri was a qualified individual under the ADA
w00    ~
0                  17 because she performed al1 essential functions of her job.
~
d
a                  18        10.   Throughout her employment, Ms. Cieri continued to
w
~
F"                 19 request a reasonable accommodation, specifically she repeatedly
                   20 requested a telephone headset, to assist her in performing her

                   21 'ob.

                   22        11.   Ms. Cieri was repeatedly denied her request for an
                   23 ccommodation by her supervisor Angela Pfeifauf.
                   24        12.   On or about , Ms. Cieri submitted a formal request for
                   25 a headset with her doctor submitting the ADA accomodations form

                   26 to human resources.
                   27

                   28 /

                                                          -2-

                                                                           Exhibit 1 Page 6
                     Case 2:21-cv-01705-GMN-NJK Document 1-1 Filed 09/15/21 Page 8 of 13




                     1             13.   Ms. Cieri's request for a reasonable accommodation,
                     2 to be able to use a telephone headset, was once again denied.

                     3 Human resources did not provided an alternative to her request or
                     4 2ngage in an interactive process to provide a reasonable

                     5 accommodation.
                     6             14.   On or about September 25, 2020, Ms. Cieri was injured
                     7 on the job when she slipped and fell due to some beer having been

                     8 spilled on the floor.

                     9             15.   Ms. Cieri reported the on the job injury and filed a
q                   10 workers compensation claim.
H
~a
z                   11             16.   On or about November 2, 2020, Ms. Cieri's employment
¢
~                   12 was terminated.
      v ~
        N
                    13             17.   Defendant is a Nevada limited liability company which
      4~
~_"

~,cN       UN N     14 ' s licensed to do business in the State of Nevada.
~ xcJ ^ Z N     N
                    15             18.   Defendant is an employer as defined by the ADA and NRS
U CD                16 613.330 because it has 15 or more employees.
           r
Gw
 z o~o     :a
0                   17                               FIRST CAUSE OF ACTION
~
¢
a                   18 WRONGFUL TERMINATION FOR FILING A WORKERS' COMPENSATION CLAIM IN
w
~
~
F"                  19                        VIOLATION OF NEVADA'S PUBLIC POLICY
                    20             19.   Ms. Cieri hereby repeats, re-alleges, and
                    21 'ncorporates by reference paragraphs 1-18 contained above as
                    22 though fully set forth herein.

                    23             20.   On or about September 25, 2020, Ms. Cieri was injured
                    24 when she fell stepping off an escalator due to beer spilled on

                    25 the tile floor.

                    26             21.   Ms. Cieri followed company policy and immediately
                    27 reported the injury.

                    28 /   /   /


                                                              -3-

                                                                                Exhibit 1 Page 7
                    Case 2:21-cv-01705-GMN-NJK Document 1-1 Filed 09/15/21 Page 9 of 13




                    1             22.   On or about October 7, 2020, Ms. Cieri sought medical
                   2 treatment and a form C-4 was submitted due to persistent pain in

                    3 er hip, knee, wrist, elbow and arm.           Ms. Cieri also experienced
                   4 Leadaches.

                    5             23.   Ms. Cieri continued working and performed all of her
                   6 lob functions.

                    7             24.   On or about October 2, 2020, Ms. Cieri advised her

                    8 supervisor th.at she was suffering from a headache related to the

                    9 September 25, 2020, work place injury.          Her supervisor sent her
q                  10 kome and ordered her to take a COVID test.
~
a
z                  11             25.   Ms. Cieri submitted herself for the COVID test (she
¢
~                  12 ested negative) as order by her employer even though her issue
         ~
         N
vw xN o            13 as an injury related headache and she had no COVID symptoms.

         ~ O   N   14 Ms. Cieri's pay was docked 6 hours because the supervisor sent
wa~, ~o ~          15 er home from work.
o
~~ ~~w
   r
       w           16             26.   On or about October 15, 2020, Ms. Cieri via email
Gw
 z a~o   rl
0                  17 complained to her supervisor about the docking of her pay for
3
¢a                 18 eing sent home related to a work place injury.
w
i--1
W

~                  19             27.   Ms. Cieri was written up on October 15, 2020, because
                   20 she complained about her pay being docked.

                   21             28.   Based upon information and belief, Defendant in whole
                   22 or in part terminated Ms. Cieri's employment on November 2, 2020,

                   23 'n retaliation for her filing of a workers' compensation claim in

                   24 iolation of Nevada law.

                   25             29.   Ms. Cieri incurred lost wages and lost benefits as a
                   26 result of Defendant's wrongful termination and is entitled to

                   27 ack pay and compensatory damages.

                   28 /   /   /

                                                             -4-

                                                                               Exhibit 1 Page 8
                        Case 2:21-cv-01705-GMN-NJK Document 1-1 Filed 09/15/21 Page 10 of 13




                         1      30.   Defendant's actions were done intentionally with malice
                        2 and forethought knowing they would inflict undue injury/hardship

                         3 upon Ms. Cieri.   Accordingly, Ms. Cieri is legally entitled to
                        4 receive punitive damages.

                        5                         SECOND CAUSE OF ACTION
                        6                 VIOLATION OF THE ADA and NRS §613.330
                        7              (Disability Discrimination and Retaliation)
                         8      31.   Ms. Ceiri hereby repeats, re-alleges, and
                        9 incorporates by reference paragraphs 1-30 contained above as
q                       10 though fully set forth herein.
a
z                       11      32.   Shortly after beginner her employment with Defendant,
¢
~                       12 s. Cieri ask her supervisor for a telephonic headset.
d~         00
           N
           ~    N   o   13      28.   Ms. Cieri explained to her supervisor that she had
w c~C      cC~ N

                        14 'ssues with her neck and that prolonged time on the telephone

                        15 wherein she was holding the phone between her shoulder and her

           >w
           r
              w         16 chin to allow her to type into the computer was aggravating her
Gwx„ 0~0

~                       17 neck condition.
3
d
w                       18     29.    Despite repeated conversations and attempts to receive
w
~
~                       19 a reasonable accommodation (specifically a telephonic headset)

                        20 Ms. Cieri's supervisor Angela Pfeifauf repeatedly denied her
                        21 request without explanation or discussion regarding other

                        22 ossible accomodations.

                        23     30.    On or about October 21, 2020, Ms. Cieri made a formal
                        24 request to Human Resources for a reasonable accommodation due to

                        25 her supervisor's continued refusal to accommodate her disability.

                        26     31.    Ms. Cieri's doctor completed the necessary medical
                        27 forms requesting the accommodation and returned then to human
                        28 esources as instructed.

                                                             -5-

                                                                                Exhibit 1 Page 9
                  Case 2:21-cv-01705-GMN-NJK Document 1-1 Filed 09/15/21 Page 11 of 13




                   1 11   32.    Ms. Cieri's requested accommodation was denied without

                   21~omment or explanation.
                   3      33.    Dependant did not engage in the interactive process.
                   4      34.    Based upon information and belief, Defendant in whole
                   5 or in part terminated Ms. Cieri's employment based upon her

                   6 request for accommodation, disability, perceived disability

                   7 nd/or in retaliation for her engaging in protected activity in

                   8 iolation of the ADA and NRS §613.330.

                   911    35.    Ms. Cieri filed a timely charge of discrimination

Q                 10 ith the Nevada Equal Rights Commission ("NERC") and the Equal
a
                  11 Employment Opportunity Commission ("EEOC").
d
~
a                 12      36.    Ms. Cieri was issued a right to sue letter by the
Q ~   x
C)~   O~N O       13lrEOC, and has timely filed this legal action.
      00     o
       R

    y ~ UN N
                  14      37.    Ms. Cieri suffered consequential and compensatory
       tip   N
             O    15 losses, including but not limited to lost wages and benefits.
O      e~n.~ •~
                  16      38.    Ms. Cieri has a statutory right to punitive damages
w~ a
0                 17 because th.e Defendant's managers and/or agents actions were
3
¢
a                 18 wilful, knowing and intended to injure or otherwise cause harm to
M
~
H                 19 s. Cieri thereby making their actions and refusal to take
                  20[orrective measures malicious.
                  2111    39.    Ms: Cieri has a statutory right to recover all
                  22 ttorney's fees and costs.

                  23      WHEREFORE, Ms. Cieri prays for judgment against Defendant as
                  24 follows :

                  25      1.     For consequential and compensatory damages in an amount
                  26             in excess of $10,000.00;

                  27      2.     For punitive damages in excess of $10,000.00;
                  28      3.     For all attorney's fees and costs incurred herein; and

                                                      -6-

                                                                          Exhibit 1 Page 10
Case 2:21-cv-01705-GMN-NJK Document 1-1 Filed 09/15/21 Page 12 of 13




1      4.    For such other relief as the Court may deem just and

2            proper.

3 Dated this 16th day of August, 2021.

4                            Respectfully submitted,
                             Law Office of Mary F. Chapman, Ltd.
5
                              /S/ Mary F. Chapman, Esa. #6591
6                            Mary F. Chapman, Esq.
                             8440 W. Lake Mead Blvd., Ste. 203
7                            Las Vegas, Nevada 89128
                             Attorney for Plaintiff
8

9
10

11
12
13

14

15

16

17
18

19
20
21

22

23

24

25

26

27

28

                                     -7-

                                                       Exhibit 1 Page 11
     Case 2:21-cv-01705-GMN-NJK Document 1-1 Filed 09/15/21 Page 13 of 13
                                                                           Electronically Filed
                                                                           8/16/2021 1:19 PM
                                                                           Steven D. Grierson
                                                                           CLERY, OF THE CO

                                                                                           ,o
      1 IAF
        Law Office of Mary F. Chapman, Ltd.
      2 Mary F. Chapman, Esq.
        Nevada Bar No. 6591
      3   8440 W. Lake Mead Blvd.                                       CASE NO: A-21-839541-1
       Suite 203                                                                 Department 2
     4 Las Vegas, Nevada 89128
       (702)202-4223
     5 (702) 202-2003
       maryf.chapman@juno.com
     6 Attorney for Plaintiff
      7                                DISTRICT COURT
                                    CLARK COUNTY, NEVADA
      8
          CATHERINE A. CIERI,           )
      9                                 )                    Case No.
                         Plaintiff,     )
Q    10                                 )                    Dept.
H
a         vs.                           )
     11                                 )
¢         FLAMINGO LAS VEGAS OPERATING )
~
C.   12   COMPANY, LLC, a Nevada Limited)
          Liability Company,            )
     13                                 )
                         r_r_- -3_~i

     14
                                  INITIAL APPEARANCE FEE
     15
               Pursuant to NRS Chapter 19, as amended by Senate Bill 106,
     16
          filing fees were submitted on June 29, 2021, for the party
     17
          appearing in the above entitled action as indicated below:
     18
          Plaintiff Catherine A. Cieri                                         $ 270.00
     19
          Total Required Remittance                                            $ 270.00
     20
          DATED this 16th day of August, 2021.
     21
                                                 Respectfully submitted,
     22                                          Law Office of Mary F. Chapman, Ltd.
     23                                           /S/ Mary F. Chapman, Esa. #6591
                                                 Mary F. Chapman, Esq.
     24                                          8440 W. Lake Mead Blvd., Ste. 203
                                                 Las Vegas, Nevada 89128
     25
     26
     27
     28



                                Case Number: A-21-839541-C
                                                                           Exhibit 1 Page 12
